Citation Nr: 1036875	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  07-17 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen a 
previously denied claim of service connection for tinnitus, and 
if so, whether service connection for tinnitus is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel

INTRODUCTION

The Veteran had active service from March 1975 to October 1976.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a January 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In that decision, the RO denied the Veteran's claim 
of service connection for tinnitus because evidence received 
since the last final denial was not new and material.  Although 
it is apparent that the RO reopened the claim (and then denied 
the claim on the merits), as evidenced by the development 
undertaken in conjunction with the claim, the Board must still 
review the RO's preliminary decision in that regard.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995).


FINDINGS OF FACT

1.  In an unappealed September 1998 rating decision, the RO 
denied service connection for tinnitus.  

2.  Evidence submitted since the RO's September 1998 rating 
decision, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim of service connection for tinnitus, and 
therefore raises a reasonable possibility of substantiating the 
claim.

3.  The Veteran's tinnitus as likely as not began during service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the RO's 
September 1998 rating decision which denied service connection 
for tinnitus, and the claim of service connection for tinnitus is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2009).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
However, given the favorable nature of the Board's decision on 
the issue of whether new and material evidence has been received 
to reopen the previously denied claim of service connection for 
tinnitus, and the grant of service connection for the underlying 
claim on the merits, there is no prejudice to the Veteran, 
regardless of whether VA has satisfied its duties of notification 
and assistance with respect to reopening the previously denied 
claim or with respect to the underlying service connection claim.  
In other words, despite any possible defect in the notice and 
assistance provided to the Veteran regarding new and material 
evidence and/or service connection, this claim is granted in 
full; thus, any defect with respect to VA's duty to notify and 
assist the Veteran with the development of his claim results in 
harmless error.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 
20 Vet. App. 1 (2006).  As such, no further discussion of the 
VA's "duty to notify" and "duty to assist" obligations is 
necessary.

New and Material Evidence

In a September 1998 decision, the RO denied service connection 
for tinnitus.  The basis of the denial was that the service 
treatment records (STRs) did not show a chronic tinnitus 
condition, the Veteran did not present evidence of a current 
tinnitus diagnosis, and the Veteran failed to report to a VA 
examination scheduled in conjunction with his claim.  Thus, there 
was a no current diagnosis of tinnitus for which a connection to 
service could be established.  A Notice of Disagreement was not 
received within the subsequent one-year period and the September 
1998 decision became final.

Currently, the Veteran contends that he noticed ringing in the 
ears during service when he was treated for complaints of hearing 
loss in service beginning in October 1975.  

Additional evidence has been added to the record, including VA 
treatment records showing complaints of tinnitus in October 2005, 
a December 2005 VA examination report noting a diagnosis of 
tinnitus; and, the Veteran's July 2010 personal hearing 
testimony.  

Prior unappealed decisions are final.  However, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
When "new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

New evidence means evidence not previously submitted to agency 
decisionmakers.  Material evidence means evidence that, by itself 
or when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be considered.  
In essence, at the time of the prior denial, the RO determined 
that there was no diagnosis of chronic tinnitus in service, and 
no current diagnosis of tinnitus.

Since the prior final decision, evidence has been added to the 
claims file, including the Veteran's testimony asserting that he 
did in fact notice tinnitus in service, and that he has had a 
ringing in his ears since that time.  Also added to the record 
since the last final denial is a December 2005 VA examination 
which provides a current diagnosis of tinnitus.  

Also added to the record since the last final denial is the July 
2010 transcript of the Veteran's personal hearing before the BVA.  
In that transcript, the Veteran reported that he was treated for 
hearing loss for several weeks during service; that he first 
noticed tinnitus during service, and that he has experienced 
ringing in his ears ever since service.  

This new evidence is not cumulative or redundant of evidence 
previously considered, and it is significant in that it cures the 
prior evidentiary defect by providing evidence that the Veteran 
has a current diagnosis of tinnitus that may have existed since 
service.  This newly submitted evidence was lacking at the time 
of the prior denial.  Thus, the additional evidence is new and 
material and reopening the claim is warranted.  

Service Connection

The Veteran seeks service connection for tinnitus.  Service 
connection may be established for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however, remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any 
manifestations in service will permit service connection.  To 
show chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its probative 
value, and the evidence found to be persuasive or unpersuasive 
should be accounted for, and reasons should be provided for 
rejecting any evidence favorable to the claimant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded 
to each piece of evidence contained in the record; every item of 
evidence does not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At the Veteran's personal hearing before the BVA, the Veteran 
testified that he was treated for hearing loss and tinnitus for 
several weeks during service beginning in September or October 
1975.  

Indeed, a review of the Veteran's service treatment records 
(STRs) confirms that the Veteran began complaining of hearing 
loss in October 1975.  A November 1975 note from the 
otolaryngology clinic at the Naval Regional Medical Center in 
Oakland noted that the Veteran had been working in the motor pool 
for four months and complained of tinnitus and trouble hearing 
conversation in crowded rooms with gradual onset over the past 
six months.  

VA outpatient treatment records from October 2005 noted that the 
Veteran's complaint of tinnitus and history of noise exposure in 
service.  The Veteran reported that his tinnitus in the left ear 
began to worsen 2 to 3 years ago.  

At a VA examination in December 2005, the Veteran denied a family 
history of hearing loss, ear infections, ear surgeries, head 
trauma and vertigo.  The Veteran reported noise exposure in 
service from jets and working on the flight line.  Occupational 
noise exposure included working as a carpenter for 6 years around 
saws, drills and carpentry noise.  The Veteran denied 
recreational noise exposure.  The examiner opined that the 
Veteran's tinnitus was more likely related to his six years of 
occupational noise exposure as a carpenter rather than to his one 
year of in-service noise exposure.  Notably, however, the 
examiner specifically indicated on the examination report that 
the Veteran's claims file was not available for review in 
conjunction with the examination.  Thus, the examiner was unaware 
that the Veteran reported tinnitus and hearing loss in service.  
The opinion of the December 2005 VA examiner carries no probative 
value, as it is not based on a complete record.  The examiner was 
unaware that the STRs contained evidence to corroborate the 
Veteran's report of tinnitus in service.  

In sum, the Veteran's STRs document the Veteran's complaints of 
tinnitus in service.  Furthermore, the Veteran testified under 
oath that his in-service tinnitus has been present since that 
time.  There is nothing in the record to contradict the Veteran's 
testimony regarding his continuity of symptoms, and there is no 
reason to doubt the Veteran's credibility in this regard.  The 
Veteran can attest to factual matters of which he had first-hand 
knowledge, e.g., experiencing pain in service, reporting to sick 
call, being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Thus, the Veteran is competent to report that he first 
noticed ringing in his ears in service, and that this symptom has 
been present since that time.  Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007).

Again, the Veteran is certainly competent to testify as to a 
symptom such as tinnitus which is non-medical in nature, even if 
he is not necessarily competent to render a medical diagnosis.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, 
the Veteran has indicated that he noticed ringing in his ears 
since service.  He is competent to report such a symptom, and 
there is no reason to doubt the Veteran's assertions that he 
noticed ringing in his ears since service.  The Veteran's 
credible statements, along with the STR showing a complaint of 
tinnitus in service provide the necessary criteria to grant this 
claim.  

Moreover, the negative opinion provided by the VA examiner in 
December 2005 carries no probative value because the examiner was 
unaware that the Veteran's service treatment records contained 
actual documentation of complaints of tinnitus during service in 
November 1975.  

Therefore, resolving reasonable doubt in the Veteran's favor, it 
is at least as likely as not that the Veteran's tinnitus began 
during service.  The Veteran is therefore entitled to the benefit 
of the doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly service connection is warranted for tinnitus based on 
continuity of symptoms since service.  



ORDER

New and material evidence having been received, the claim of 
service connection for tinnitus is reopened.  

Service connection for tinnitus is granted.  



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


